

116 S1237 IS: DD–214 Modernization Act
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1237IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Rounds (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to modify the Certificate of Release or Discharge from Active
			 Duty (DD Form 214) to include a specific block explicitly identified as
			 the location in which a member of the Armed Forces may provide one or more
 email addresses by which the member may be contacted.1.Short titleThis Act may be cited as the DD–214 Modernization Act.2.Inclusion of specific email address block on Certificate of Release or Discharge from Active Duty (DD Form 214)(a)Modification requiredThe Secretary of Defense shall modify the Certificate of Release or Discharge from Active Duty (DD Form 214) to include a specific block explicitly identified as the location in which a member of the Armed Forces may provide one or more email addresses by which the member may be contacted after discharge or release from active duty in the Armed Forces.(b)Deadline for modificationThe Secretary of Defense shall release a revised Certificate of Release or Discharge from Active Duty (DD Form 214), modified as required by subsection (a), not later than one year after the date of the enactment of this Act.